DETAILED ACTION
This action is in response to applicant's amendments filed 12/10/20.
The examiner acknowledges the amendment to claim 16.
Claims 1-20 are pending in this application.  Claims 3 and 6 are withdrawn from consideration.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/10/20 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. 
Applicant argues that the alleged bias device (leaf spring 6) in Schwartz (see Figures 2-4) relied upon by the examiner always remains coupled to and in engagement with the alleged shuttle (leaf spring 19) via the end 20 of shuttle wrapped around the locking pin 29 of bias device, thereby biasing the arm 2, and therefore the alleged bias 6 can never be considered “free of biasing” the first working arm 2 at any time between the position depicted in Figure 2 and the position depicted in Figure 4.  
However, as maintained below, the examiner relies upon the second position (see col. 6, lines 38-45 and Figure 4 in Schwartz), or the “completely closed position”, to show that when the end of the shuttle 19 is bent “elastically backward”, the locking pin of the bias device 6 “slides forward beneath this leaf spring [19]” onto the lower partial surface 9.  In this position, the bias device 6 is disengaged from the shuttle 19.  The bias device is free of biasing the first working arm 2 since the bias device no longer exerts a force to hold arms 1, 2 apart as the bias is overcome by the arms being “pressed further together” towards a “maximum shut position” (see col. 6, lines 38-45), away from the locked intermediate position in Figure 3.  Therefore, the device of Schwartz reads on the claim limitations.
To distinguish over Schwartz, the examiner suggests further defining that the entire shuttle slides or is longitudinally movable relative to the first working arm, whereas only a free end of shuttle 19 in Schwartz moves and pivots relative to the arm 2 while a fixed end of shuttle is longitudinally fixed to the arm 2 via screw 18 (see Figures 2-4, 6-7; col. 5, lines 16-18).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 7-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schwarz et al. (“Schwarz”, U.S. Pat. No. 4,462,404).
Regarding claim 1, Schwarz discloses a device comprising:
a.    a first working arm (branch 2; see Figure 2-4);
b.    a shuttle (leaf spring 19) located on the first working arm, and
c.    a bias device (leaf spring 6);	
wherein the bias device 6 biases the first working arm 2 when the shuttle 19 is in a first position (when the device is in the “locked intermediate position” in Figure 3, the leaf spring 6 biases the branch 2 away from the other branch 1 when the leaf spring 19 is in an elevated position in which the locking pin 29 of leaf spring 6 fits between the elevated free end 20 of the leaf spring 19 and rear wall 13 of the locking step 11; see Figure 3 and col. 6, lines 28-37), and
wherein the bias device is free of biasing the first working arm when the shuttle is in a second position (to get into the “completely closed position”, the leaf spring 19 is bent elastically backward in order for the locking pin 29 of leaf spring 6 to slide forward beneath this leaf spring to now move into a maximum shut position, wherein the free 20 of the leaf spring 19 goes from an elevated position into a resting position on the upper edge 12 of the locking step 11; see Figure 4 and col. 6, lines 38-45).
	Regarding claim 2, Schwarz discloses the device includes a second working arm  (branch 1; see Figures 2-4).
	Regarding claim 4, Schwarz discloses the bias device 6 biases a distal end of the first working arm 2 away from a distal end of the second working arm 1 when the shuttle is in the first position (see Figure 3).
	Regarding claim 5, Schwarz discloses the bias device 6 is located on the second working arm 1 (Id.).
	Regarding claim 7, Schwarz discloses the first working arm 2 includes one or more deactivation features (see lower surface 9 on branch 2).
	Regarding claim 8, Schwarz discloses the shuttle 19 covers at least one of the one or more deactivation features 9 when the shuttle is in a first position (see Figure 3; the free end 20 of leaf spring 19 covers lower surface 9 from locking pin 29 of leaf spring 6).
	Regarding claim 9, Schwarz discloses the shuttle 19 is located on the first working arm 2 and the first working arm 2 includes one or more deactivation features 9 and the shuttle covers at least one of the one or more deactivation features when the shuttle is in a first position (Id.).
	Regarding claim 10, Schwarz discloses at least one of the one or more deactivation features 9 are exposed when the shuttle 19 is in the second position (see Figure 4; lower surface 9 is exposed to and is in contact with locking pin 29 of leaf spring 6).
6 extends into the at least one of the one or more deactivation features 9 that are exposed so that the first working arm is free of biasing when the shuttle is in the second position (see Figure 4; locking pin 29 of leaf spring 6 extends into the length of the lower surface 9).
	Regarding claim 12, Schwarz discloses the bias device 6 contacts the shuttle 19 when the shuttle is in the first position (locking pin 29 of leaf spring 6 is pressed by free end 20 of the leaf spring 19 against the rear wall of locking step 11; see Figure 3 and col. 6, lines 28-37).
	Regarding claim 13, Schwarz discloses the bias device 6 is free of contact with the shuttle 19 when the shuttle is in the second position (in Figure 4, the locking pin 29 of leaf spring 6 is free of the leaf spring 19; see col. 6, lines 61-65).
	Regarding claim 14, Schwarz discloses a gap is located between the bias device 6 and the shuttle 19 when the shuttle is in the second position so that the bias device is prevented from biasing the first working arm 2 (see Figure 4 and col. 6, lines 61-65).
	Regarding claim 15, Schwarz discloses the bias device 6 includes a constrained portion (connected at screw 31; see Figures 2-4) and a contact portion (locking pin 29).
	Regarding claim 16, Schwarz discloses the shuttle 19 longitudinally movable (see col. 6, lines 38-45: ends of the leaf spring 19 is bent “elastically backward” from a position where its end 20 is spaced apart from wall 13 in Figure 3 because of locking pin 29, towards the position in Figure 4 where the end 20 shifts longitudinally backwards against the wall 13).
2 and the second working arm 1 are connected by a joint (see connection 3; Figure 1), wherein the joint is a pivot joint 3, wherein the bias device is located on a distal side of the joint (Id.). 
Regarding claim 19, Schwarz discloses the bias device 6 is a leaf spring (see col. 4, line 60).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        03/31/2021